Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-3 and 5-21 are pending.
Applicants’ amendments/arguments along with a request of an After-Final Consideration Pilot Program (AFCP 2.0) on 11/29/2021 are acknowledged. The Examiner initiated a phone interview with applicant’s representative Paul Zarek on 12/14/2021. Further, PTO-2323 (AFCP result form) is attached indicating the instant application is in condition for allowance. An Interview Summary is also attached in which the examiner suggested amending claim 1 as noted in the below Examiner’s Amendment. 
As a result, claims 1-3, and 5-21 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 11/29/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
By way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. The terminal disclaimer filed on 05/04/2016 disclaiming the terminal portion of any patent granted on this application which would extend 
EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Paul Zarek on 12/15/2021.

Amend claim 1
After “sodium methyl cocoyl taurate” in the last line, please insert --- “, and wherein the cochleate does not contain a lipid other than phosphatidylserine” ---.  

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references including Lu (US2014/0220108A1) in view of Lee (Clin. Trial, 1994), and Kirby (US2004/0185057A1) do not disclose or suggest the claimed “cochleate consisting essentially of 0.1 to 20% by weight of phosphatidylserine, 0.001 to 5% by weight of anionic surfactant, 0.0001 to 2% by weight of calcium chloride, 0.0005 to 50% by weight of an active ingredient and 30 to 96% by weight of water, wherein the anionic surfactant is selected from the group consisting of 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-21 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613